Citation Nr: 0212018
Decision Date: 09/13/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  98-06 542A	)	DATE SEP 13, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to April 1951.  

This matter originally came before the Board of Veterans Appeals (Board) on appeal from a December 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit sought.  Following receipt of the veterans timely appeal, the case was referred to the Board, and in July 2001 was remanded back to the RO for additional development.  Before the development could be undertaken, however, the veteran indicated that she had moved to Florida, and the case was subsequently transferred to the RO in St. Petersburg, Florida.  Following transfer of her claims file to the St. Petersburg RO, the requested development was completed.  The case has now been returned to the Board for resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by obtaining and fully developing all relevant evidence necessary for the equitable resolution of the issue on appeal.  

2.  The veteran has presented medical evidence suggesting a nexus or link between her diagnosed Wolff-Parkinson-White syndrome and her active service.  

3.  A medical opinion is of record, which addresses other relevant medical opinions, and states that it is highly unlikely that the veterans Wolff-Parkinson-White syndrome was the result of her active service, to include any viral infections incurred therein.  


 CONCLUSION OF LAW

Wolff-Parkinson-White syndrome was not incurred during the veterans active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she developed Wolff-Parkinson-White syndrome (WPW syndrome) as a result of disorders for which she was diagnosed with and treated for in service.  Therefore, she maintains that service connection for the syndrome is warranted.  In such cases, the VA has a duty to assist the veteran in developing facts which are pertinent to the claim.  

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the VCAA provides that the VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for benefits under the laws administered by the VA.  In pertinent part, this law redefines the obligations of the VA with respect to the duty to assist.  The provisions of the VCAA apply to all claims for VA benefits, to include claims involving entitlement to service connection.  

VA issued regulations to implement the VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The amendments were effective from November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii).  The VA stated that provisions of this rule merely implement the VCAA, and do not provide any right other than those provided in the VCAA.  66 Fed. Reg. 45,629.  Accordingly, in general, where the record demonstrates that the statutory mandates have been satisfied, the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant in obtaining evidence necessary to substantiate his or her claim for VA benefits. See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001).  This assistance specifically includes obtaining all relevant records, private or public, adequately identified by the claimant with proper authorization for their receipt; obtaining any relevant evidence in federal custody; and obtaining a medical examination or opinion where such is necessary to make a decision on the claim.  Id.  The ultimate responsibility for furnishing evidence, however, rests with the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA provides that the VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The VA is not required, however, to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VCAA also includes new notification provisions.  Specifically, it requires that the VA notify the claimant and the claimants representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(b)).  As part of the notice, VA is required to inform the claimant and the claimants representative which evidence is to be provided by the claimant, and which evidence, if any, VA will attempt to obtain for the claimant.  

In the present case, the VAs redefined duty to notify and assist has been fulfilled.  The Board finds that the veteran has been provided adequate notice of the evidence needed to substantiate her claim for service connection for Wolff-Parkinson-White syndrome.  In that regard, the Board concludes that the discussions as contained in the initial rating decision, in the subsequent statement and supplemental statements of the case, in the July 2001 Board Remand, as well as correspondence to the veteran outlining her rights and duties under the VCAA, have provided her with sufficient information regarding the applicable regulations and the evidence necessary to substantiate her claim.  Moreover, the veteran has been informed, via multiple correspondence dated in September 1997, August and September 1998, and May and August 2001, as to what evidence she was responsible for obtaining and the evidence the VA would attempt to provide.  The Board finds that such documents are essentially in compliance with the VAs revised notice requirements.  Accordingly, the Board finds that the VA does not have any further outstanding duty to inform the veteran that any additional information or evidence is needed.  

With respect to assistance with evidentiary development, the Board notes that the RO has requested and obtained all clinical treatment records as identified by the veteran.  To that end, the Board concludes that all relevant facts have been properly developed, and that all evidence necessary for an equitable disposition of the issue of entitlement to service connection for Wolff-Parkinson-White syndrome has been identified and obtained.  The evidence of record includes the veterans service medical records, records of both private and VA clinical post-service treatment, reports of VA rating examinations, multiple personal statements made by the veteran, personal hearing testimony given before a Hearing Officer at the RO, treatises expounding on Wolff-Parkinson-White syndrome; documents received from the Social Security Administration (SSA), and a lay affidavit received from a woman who served with the veteran.  

Moreover, the Board finds that in light of medical opinions offered by examining and treating physicians, scheduling the veteran for an additional examination would result in unnecessary delay, and would not add anything of substance to the evidentiary record.  Accordingly, for reasons that will be set forth more fully below, the Board finds that it is unnecessary to schedule the veteran to undergo an additional medical examination in connection with this particular claim.  The Board is unaware of any additional relevant evidence which is available in connection with this claim, and concludes that all reasonable efforts have been made by the VA to obtain the evidence necessary to substantiate the veterans claim for service connection for WPW syndrome.  Therefore, no further assistance to the veteran regarding the development of evidence is required, and would otherwise be unproductive.  

Generally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  While the VCAA has eliminated the well-grounded claim requirement, however, the claimed disability or disorder must still be shown by a medical diagnosis.  Further, a medical nexus must still be established between the claimed disability and an injury or disease incurred during the veterans active service, or otherwise due to a service-connected disability.

The veterans service medical records disclose that during her approximately three months of active duty, she was seen for a variety of problems including bronchitis, pharyngitis, trichymorias vaginalis, nausea, emotional instability and anxiety.  There was no mention of any WPW syndrome.  From a review of the clinical treatment records, the veterans anxiety reaction presented the greatest difficulty, as she was noted to experience associated nausea and difficulty sleeping.  Beyond noting that the veteran was discharged for reasons of unsuitability, the specific medical reasons for her discharge from service were unstated, however.  

Post service clinical treatment records dating from July 1965 through July 1997 show that the veteran was seen in July 1965 for a syncopal subepidermal hematoma.  In September 1971, she was seen for constant vaginal bleeding, and was diagnosed with uterine fibroids.  At that time, the veteran was noted to have developed phlebitis and chest pains which were attributed to her use of birth-control pills.  In July 1977, the veteran complained of experiencing chest pains which were then attributed to an anxiety reaction.  She reported having a history of diagnosed WPW syndrome, but no findings relating to that disorder were rendered at that time.  In July 1979, an electrocardiogram (EKG) disclosed the presence of WPW syndrome, and the disorder was also noted in August 1980 on Holter monitoring.  WPW syndrome was described as having been diagnosed some seven years previously.  At that time, the veteran was characterized as a smoker with heavy productive cough.  In addition, the veteran was noted to have been under a great deal of stress, and was prescribed Valium.  In March 1980, the veteran was seen for shortness of breath, episodes of which had been intermittent over the past five years.  She was noted to have a history of WPW syndrome.  Subsequent treatment records note the presence of WPW syndrome, but no particular symptomatology other than cardiac arrhythmia, paroxysms of tachycardia, and cardiac ischemia were attributed to that disorder.  

In March 1983, the veteran reported to a treating physician that WPW syndrome had been first diagnosed in 1972.  She stated that since that time, she had experienced intermittent palpitations, tachycardia, and chest discomfort.  In November 1985, the WPW syndrome was noted to be asymptomatic.  A statement from a treating physician dated in November 1990 indicated that the veterans WPW syndrome was a congenital disorder.  None of the clinical treatment records contain medical opinions suggestive of a link between any incident of the veterans active service and her diagnosed WPW syndrome.  Of some significance, the treatment records generally contain the treating physicians observations that it was very difficult to obtain an accurate or reliable medical history from the veteran.  

A signed lay affidavit was received in September 1997 from C.M., who claimed to have served with the veteran on active duty.  According to C.M., the veteran suffered from pneumonia, kidney infection, and some type of heart damage while on active duty.  C.M. stated that the veteran was medically discharged from service as a result of such disorders.  A decision dated in February 1993 from an Administrative Law Judge (ALJ) affiliated with the SSA did not contain any findings relative to the issue of service incurrence or aggravation of WPW syndrome, but did refer to findings that such disorder had been determined to be congenital.  Of some interest, the ALJ noted that medical opinions submitted by the veterans treating physician, D.R.N., D.O., were internally inconsistent, and were also inconsistent with testimony provided by the veteran.  Such is significant, because the veteran appears to have relied upon an opinion by that treating physician in substantiating her claim for service connection for WPW syndrome.  

The veteran underwent a VA rating examination in October 1997.  The report of that examination shows that the veteran stated that she had experienced a myocardial infarction at age 24 while in the service.  According to the veteran, she was given a medical discharge shortly afterwards.  She also reported having experienced serious heart-related problems afterwards, and that she had undergone various periods of hospitalization for treatment.  The examiner went on to note the veterans medical history and symptomatology as she related such.  The examiner indicated that he had reviewed the veterans clinical treatment records and noted that the veteran had been diagnosed with congenital WPW syndrome in November 1990, but did not otherwise comment on the validity or accuracy of the medical history the veteran provided.  He concluded with relevant diagnoses of WPW syndrome; atypical chest pain; hyperlipidemia by history; status-post myocardial infarction in 1956, by patient report; and status-post pneumonia, type unknown, by patient report.  The examiner did not address the question as to whether the veterans diagnosed WPW syndrome was incurred in or permanently aggravated by her active service, although he did note that such disorder had been previously determined to be congenital.  

In March 1999, the veteran appeared before a Hearing Officer at the RO, and testified that during her active service, she had been hospitalized for pneumonia and for a kidney infection.  According to the veteran, such records of her hospitalization were unavailable, and neither she nor the VA were able to obtain those records.  The veteran stated that she was very nervous in the military hospital because she had been very ill.  She offered that shortly after returning home following her discharge from service she was treated for a heart disorder of some sort, but that she was unable to obtain the records of such treatment because they were unavailable.  The veteran stated that treatment records dating back to 1952 from her first post-service employer, an automotive manufacturing company, reflected that she suffered from a heart-related disorder.  Such records, however, were currently missing according to the veteran.  She explained that she had first undergone hospitalization for heart-related disorders in the late 1970s, but that she had also undergone treatment prior to that time.  The records of such treatment, however, were apparently unavailable due to death of the treating physician, according to the veteran.  At the conclusion of the hearing, it was explained to the veteran of the need to obtain a statement from a treating physician regarding the etiology of her claimed WPW syndrome. 

Following her March 1999 hearing, an undated statement was received from a treating physician, C.R.F., D.O., stating that the veteran had requested that he submit a statement indicating whether pneumonia or severe bronchitis could cause abnormal heart rhythms.  Dr. F. indicated that the condition itself rarely causes abnormal heart rhythms, however, due to the resulting hypoxia which may occur, or the added stress on the heart, such symptoms can be a result.  In addition, he stated that other metabolic changes may also add to the incidence of dysrhythmia.  

A letter dated in April 1999 was received from D.R.N., D.O., the same treating physician referred to in the ALJs opinion of February 1993, stating that the possibility of a nexus existed between the veterans WPW syndrome and her active service.  According to Dr. N., he had treated the veteran on an intermittent basis since 1990.  He stated that the veteran had been hospitalized during service for what he characterized as a severe febrile illness, but conceded that the facts of that case were sketchy due to an apparently incomplete medical record.  Dr. N. stated that the veteran had a history of symptoms including chest pain, palpitations, dizziness, weakness, anxiety, and diaphoresis her entire adult life.  He offered that such symptoms were apparently manifested after her in-service illness, which he characterized as pneumonia and possibly sepsis.  Dr. N. asserted that the veteran then had an ill-defined cardiac condition, which could have been endocarditis or myocarditis.  According to Dr. N., the veteran only recalled that she had experienced a cardiac attack, following which she was discharged from service.  Dr. N. then stated that the veterans symptoms continued through the 1950s and 1960s, and that it was not until the early 1970s that she was finally diagnosed with WPW syndrome.  He stated that WPW symptomatology was manifested in 1951, and that he diagnosed the disorder when she was first treated in 1990.  Dr. N. offered his opinion that the veteran developed her WPW syndrome and a connective tissue disease as a result of the febrile illness she experienced in service.  Dr. N stated that the febrile illness was probably viral in nature, and that it probably affected the heart and connective tissue.  Dr. N. explained that many viruses have a cause and effect relationship in heart and connective tissue diseases, although he appears to have conceded that some medical professionals might consider WPW syndrome to be a congenital disorder.  He then attempted to explain that the veterans WPW symptoms became manifest only after experiencing her febrile illness.  Therefore, such syndrome must have been incurred as a result of service.  

An additional letter was received in September 1999 from a treating physician, C.R.F., D.O., stating that the veteran had requested that he submit a medical opinion in her behalf in support of her claim for service connection.  According to Dr. F., the veteran experienced problems with her cardiovascular system her entire life.  He stated that it appeared that such problems began in service with the incurrence of an acute viral illness.  Dr. F. offered that the veterans viral illness caused a brief period of hospitalization, after which anxiety, and periods of chest discomfort with dizziness occurred, which in turn, led to the veterans discharge from service.  Dr. F. explained that while it was true that viral agents did not cause an underlying defect such as that involved with WPW syndrome, they had been associated with events that then led towards the expression of such underlying problems.  He stated that the underlying cardiovascular abnormality with which the veteran was diagnosed was WPW syndrome, which was secondary to an accessory conduction system in the heart that bypassed the traditional route in which the cardiovascular rate and rhythm were regulated.  As such represented a neuro-conductive tissue, it was likely to be congenital in nature.  All etiologies, however, had not then been determined, he explained.  Dr. F. offered his opinion that the symptoms the veteran reported experiencing following her bronchitis in service were consistent with WPW syndrome, and he therefore felt that there existed a relationship between the service and WPW syndrome.  

A statement dated in June 1999 was received from a VA physician, K.Y., MD.  Dr. Y. offered without elaboration that it was unlikely that the veterans WPW syndrome was related to her military service.  Dr. Y. submitted a subsequent statement dated in August 2000 in which he expounded on his previous statement of June 1999.  According to Dr. Y., he had reviewed the statements previously submitted by the veterans treating physicians.  He went on to explain the nature of WPW syndrome as a conduction system disorder of the heart, and that its etiology was the presence of accessory conduction pathways from the atria to ventricles, which was congenital in nature.  According to Dr. Y., such disorder could be asymptomatic for years, or manifest with symptoms requiring medical treatment and medication.  He further stated that viral illnesses were not known to cause or aggravate WPW syndrome.  In addition, Dr. Y. offered that the veterans symptoms at time of discharge, e.g., anxiety, chest discomfort, and dizziness could be due to a multitude of factors.  Dr. Y. concluded by stating that the veterans WPW syndrome was most likely congenital, not related to the history of viral illness in service.  

In support of her claim, the veteran submitted medical treatises and other information obtained from the Internet discussing WPW syndrome and related disorders.  Those materials include: a series of articles obtained from the Internet on June 1999, authored by various physicians, under the general title The Internet Nursing Index since 1996; Wolff Parkinson White Syndrome, Copyright 1996-1999, Internet Medical Education, Inc.; drkoop.com Medical Encyclopedia, Wolff-Parkinson-White syndrome, copyright 1998, 1999, drkoop.com, Inc.; Emery and Rimoins Principles and Practice of Medical Genetics, third Edition, Edited by David L. Rimoin, J. Michael Connor, and Reed E. Pyeritz; Heart Web, Arrhythmogenic Role of Mental Stress in Patients with Wolff-Parkinson-White Syndrome, by Riccardo Fenici, Elizabeth Baldo, Maria Pia-Ruggieri, and Peter Fenici, Vol. 2, No. 1, November 1996; American Heart Association, Wolff-Parkinson-White Syndrome, Copyright 1999 American Heart Association, Inc.; Heart Information Service, of the Texas Heart Institute, Arrhythmia, Copyright 1999, Regents of the University of California; and a number of other articles authored by various medical and non-medical professionals.  None of the above-referenced articles and treatises contained information specific to the veterans particular case.  

Following the Boards July 2001 Remand, the veterans claims file was referred to a VA medical expert, Dr. C.D., who was an Assistant Professor of Internal Medicine at the University of Michigan Health System, and Director of the Cardiac Catheterization Laboratory at the Ann Arbor VA Medical Center.  In an opinion dated in March 2002, Dr. C.D. offered that it was her opinion that it was extremely unlikely that the veterans WPW syndrome was incurred in service, or as a result of any acute illnesses she may have experienced therein.  Dr. D. indicated that she knew of no evidence that viral illnesses or pneumonia could cause WPW syndrome.  She reiterated that WPW syndrome was a congenital disorder.  In addition, she observed that in 1990, the veteran had undergone a cardiac catheterization which revealed normal left ventricular function, and normal coronary arteries.  It was therefore highly unlikely, even if the veteran did have endocarditis or myocarditis during service, that such could cause any lasting cardiac abnormalities, and such disorders would not have resulted in WPW syndrome.  Further, the Dr. D. offered that she could find no evidence that WPW syndrome had increased in severity during the veterans time in service.  Therefore, she concluded that she disagreed with the opinions offered by the veterans treating physicians, Drs. N. and F..  

The Board has evaluated the above-discussed evidence, and must conclude that the preponderance of the evidence is against the veterans claim for service connection for WPW syndrome.  While the veteran has submitted two medical opinions purporting to suggest a nexus or link between her active service and the incurrence of WPW syndrome, the Board finds that to the extent that such opinions as discussed above are supportive of the veterans contentions in this case, they appear to be based primarily on faulty or inaccurate premises and highly speculative reasoning.  The Board does not dispute that the veteran currently suffers from WPW syndrome.  Such disorder however, was not diagnosed until 1972 or 1973, and has consistently been characterized in all clinical treatment records as a congenital defect.  Congenital defects are not considered to be disabilities for purposes of obtaining VA benefits.  See generally 38 C.F.R. § 3.303(c) (2001).  

In his letter of April 1999, Dr. N. stated that the veteran suffered from some sort of cardiac attack during her active service.  Such assertion is not reflected in the service medical records, which only showed that aside from respiratory and vaginal disorders, the veteran suffered from anxiety and dizziness which were of such severity as to preclude her from performing her military duties.  There was no mention of any cardiac attack, per se, and the Board observes here that the veterans treating physicians consistently noted that it was very difficult to obtain a reliable or valid medical history from her.  Further, there is no medical evidence other than the statements offered by the veteran that she experienced such symptomatology as Drs. N. and F. have asserted, prior to 1965.  In any event, the Board finds that with respect to the opinions offered by both Dr. N. and Dr. F. to the extent that a disorder such as WPW syndrome could be triggered or incurred as a result of a viral infection such as bronchitis, such opinions appear to be highly speculative, and contradicted by medical evidence of record.  Even if the veterans anxiety and other symptoms were indicative of WPW syndrome, such disorder has been consistently been defined as congenital, and there is no evidence that it was in any way permanently aggravated by the veterans active service.  

Further, the Board observes that opinions as offered by the VA medical experts, Drs. D. and Y. unequivocally conclude that it was highly unlikely that WPW syndrome would have been incurred in the manner that the veterans treating physicians suggested.  Dr. D. stated clearly that there was no known evidence that viral illnesses or pneumonia or bronchitis could cause WPW syndrome, nor would such disorder be caused by myocarditis or endocarditis as suggested by the treating physicians.  Moreover, the Board observes that to the extent that the veterans treating physicians have suggested, in effect, that the veterans WPW syndrome may or could have either been caused or permanently aggravated by any sort of illness during service, the United States Court of Appeals for Veterans Claims (Court) has held that such medical opinions expressed in terms of may also implies may or may not and are too speculative to establish a plausible claim by themselves.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions employing the phrase may or may not are speculative. . . ).  Accordingly, the Board finds that the medical opinions of April and September 1999 by Drs. N. and F. present an insufficient basis upon which to determine that WPW syndrome was incurred as a result of the veterans active service.  In short, the Board has weighed the evidence and considered the above-referenced opinions fully, and concludes that such opinions are not supported by the relevant medical evidence contained within the clinical treatment records.  

Moreover, to the extent that the veteran may have intended for the published material to suggest the existence of a nexus between her diagnosed WPW syndrome and any viral infection or other disorder she may have incurred in service, the Board notes that such material is general in nature, and is not specific as to whether or not the veterans diagnosed WPW syndrome may have been incurred as a result of any disease or disorder incurred in service.  See generally Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (finding that a treatise abstract submitted by the veteran did not establish any connection between the veterans particular condition and his active service).  See also Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).  Medical treatises are general in nature, and while they may provide some insight for consideration by a medical professional, such material does not address the specific etiology of the veterans diagnosed WPW syndrome.  The etiology of the veterans WPW syndrome must be established by objective medical evidence (e.g., medical opinions) which address the specific and particular circumstances surrounding the incurrence of her WPW syndrome.  As a practical matter, medical treatises and related material have been found to be insufficient for that purpose.  

In consideration of the veterans claim for service connection, the Board has considered her statements and testimony to the effect that her diagnosed WPW syndrome was incurred as a result of her active service.  Such statements, testimony, or assertions to that end as made by the veteran, however, do not constitute medical evidence.  As a layperson, lacking in medical training and expertise, the veteran is not competent to address an issue requiring an expert medical opinion, to include medical diagnoses or opinions as to medical etiology.  See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the Board finds that as the preponderance of the evidence is against the veterans claim for service connection for WPW syndrome, her appeal must be denied.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence has been found to be against the veterans claim for service connection, however, the doctrine is not for application here.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1999).  


ORDER

Service connection for Wolff-Parkinson-White syndrome is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
